By the Court:

Harrington, Justice.
The defendant is liable to this action if he arrested the plaintiff in Brandywine hundred. As a constable of the city of Wilmington, he has no authority out of the city limits. To constitute a legal arrest the officer must lay his hand on the defendant, or otherwise take possession of his person. He must make him his prisoner in an unequivocal form.
But it has been decided that if an officer so treat a party as to constrain him to go with him, to prevent a resort to actual force, this is an imprisonment. (R. & M. 32; 2 Car. & P. 360; Ros. Civ. Ev. 459.) An imprisonment is any forcible detention of a man’s person, or control over his movements. Such an imprisonment would make the defendant liable to damages; but if the plaintiff accompanied him without any constraint, it would not amount to either an arrest or an imprisonment.
The levy under the execution process seems to have been regular; that is, if the indorsement of deputation was not made after the levy in order to supply the defect of authority. The jury must judge of that. If the deputation was made before, we think it would authorize the levy. It is merely a ministerial act, and the constable deputising wrould be liable for any abuse of authority, in the same manner as if he had done it himself. Verdict for defendant.